Title: To George Washington from Brigadier General Edward Hand, 17 December 1779
From: Hand, Edward
To: Washington, George


        
          Sir
          Camp near Morris Town 17th Decr 1779
        
        I am perfectly satisfied that your Excys reasons for desiring the continuance of the Genl Officers in Camp for the present are Good.
        Yet as my Case is somwhat singular and as leave of Absence at any other time than the present, can’t answer the purposes for which I wished to Obtain it, I beg leave to enumerate my most pressing reasons for troubling your Excy at this particular juncture, leaving to yourself the fixing the time for my return, should you be pleased to indulge me, at the sametime Assuring you that on the least notice from any Gentn of your family

I will immediately Attend, if my presence be deemed necessary sooner than the term first Alloted.
        My Wife who is very dear to me, is in daily Expectation of being brought to bed, & has not been Able to make the necessary provision for such an Event, Add to this the impossibility of procuring her the Assistance I could give, if her case should happen to be super Natural, a circumstance which too often attends persons in her situation—and if it pleases God to restore her to health, she will not, after the begining of March next, have a House to put her head into without my immediate Assistance—tho I have made early application to my Friends to remove that difficulty. I am sir with much respect your Excys most Obedt & most Hble Servt
        
          Edwd Hand
        
      